Citation Nr: 1703289	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-29 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected spinal stenosis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Navy from February 1979 to February 1982 and from November 1982 to June 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Lincoln, Nebraska, Regional Office (RO). In January 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In December 2014 and in February 2016, the Board remanded the appeal to the RO for additional action.


FINDING OF FACT

Migraine headaches had their onset during service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records reflect that he was seen in August 1980, November 1991, and December 1991 for complaints of headaches, faintness, and dizziness. He also reported dizziness and fainting in April 1988, June 1989, June 1990, August 1991, and in May 1992. In several written statements and in his January 2013 Board testimony, the Veteran stated that his headaches began in service and have continued since that time. In an April 2010 statement, the Veteran's mother also wrote that the Veteran returned from service with headaches and he has had "constant headaches" since that time.

VA treatment records reflect that the Veteran has had frequent complaints of headaches. A June 2010 VA neurology consult note states that the Veteran had headaches that began in service. At an August 2010 VA neurology consult, the Veteran was diagnosed with migraine headaches. 

March 2011, August 2015, and May 2016 VA medical opinions stated that the Veteran's headache disorder was not caused by service or by his service-connected lumbar spinal stenosis. All three medical opinions were inadequate as they failed to address some of the Veteran's in-service treatment and complaints and failed to address the Veteran's and his mother's statements of the Veteran having continuous headaches since service. They also mischaracterized and inaccurately stated relevant evidence. For example, the August 2015 medical opinion stated that the Veteran's headaches began in 1985 but then stated that "onset . . . was prior to joining military service." In fact, the Veteran was in service in 1985. For these reasons, these opinions are of no probative value.

The Veteran has presented a credible history of headaches since service. Additionally, he is competent to report that his headaches began in service and have continued to the present. VA treatment records also state that the Veteran's headaches began in service. He has been diagnosed with migraines. For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's migraine headaches were directly incurred-in service and the criteria for service connection for migraine headaches are met. The claim is granted.


ORDER

Service connection for migraine headaches is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


